 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No.317, International Brotherhood ofElectricalWorkers,AFL-CIOandInternationalUnion of Operating Engineers,AFL-CIOandHughes-Bechtol, Inc. Case 9-CD-171III.THE DISPUTEA. Background and Factsof theDisputeJune 16, 1970DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, BROWN, AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by International Union of Operat-ing Engineers,AFL-CIO, herein called OperatingEngineers,alleging that Local Union No. 317, In-ternationalBrotherhood of ElectricalWorkers,AFL-CIO, herein called ElectricalWorkers, vio-latedSection 8(b)(4)(D) of the Act. A dulyscheduled hearing was held before Hearing OfficerMark Fox on December 16 and 23, 1969. Allparties appeared at the hearing and were affordedfull opportunity to be heard,to examineand cross-examine witnesses, and to adduce evidencebearingon the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERHughes-Bechtol, Inc., herein calledHughes-Bechtol or Employer,isanOhio corporation en-gaged in the electrical and mechanical contractingbusiness. During the past year, the Employer had adirect flow of products in interstate commercevalued in excess of $50,000, which were purchasedand caused to be shipped to its place of business inDayton, Ohio, from points directly outside the Stateof Ohio.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Electri-calWorkers and Operating Engineers are labor or-ganizations within the meaning of Section 2(5) ofthe Act.Hughes-Bechtol has several contracts at the J. M.Stewart Generating Station at Aberdeen, Ohio. Ed-ward Fester is project manager for Hughes-Bechtolat this site. For this project, there was a prejob con-ference inMarch 1968 which was attended byCharles Baldwin, Fester's assistant; Russell Kinney,assistant business manager for the Electrical Work-ers;Clifford Farwell, business representative forthe Operating Engineers; General Electric's projectmanager, Trimbach; and representatives of severalother unions. Trimbach discussed the installationspecifications of certain air circuit breakers. Festerand Baldwin conferred with the foreman for BertkeElectric, a contractor also on the project, to findout the type of hoisting equipment that should beused for lifting the large air circuit breakers. Bert-ke's foreman and one of the operators of theirequipment advised that the type of hydrocrane usedby Bertke would not serve their purpose. Arrange-ments were then made for a rental of a "Bay Citycrane"' from an equipment rental operator namedMcFarland. The crane came with an operator andan oiler who were members of Operating En-gineers.About April 7, 1969, the Employer beganunloading component parts of the circuit breakersfrom railroadcars utilizingthe Bay City crane andmoved them to the switchyard. This operationlasted about 4 weeks. During this period the operat-ing engineersand the electrical workers workedtogether.ElectricalWorkers never claimed theoperation of the Bay City crane, nor did it attemptto cause Hughes-Bechtol to perform the work withany other type of equipment.While the unloading was proceeding, Fester andBaldwin considered the possibilities of installing thecircuit breakers with a smaller type of crane knownas a cherry picker. However, the problem withusing a cherry picker was that the terrain of theswitchyard was muddy and soft. Any cherry pickeravailable at that time was lighter than the Bay Citycrane,was hydraulically driven, and was consideredunsafe for the operation. The possibility of levelingthe terrain was discussed with the representatives ofMaxonConstructionCompany, the contractmanager.No firm arrangements were made forlevelingthe terrain, and Fester and Baldwinthereafter decided that safety required them to usethe larger Bay City crane for the installation of thecircuit breakers.'This crane is described as a 25-ton Bay City cable-driven truck craneand was apparently larger than the type of cranes used by Bertke.183 NLRB No. 52 LOCAL UNION NO. 317,IBEW,AFL-CIOOn May 15, 1969, Carl Crump, Electrical Work-ers job steward, told Baldwin that thelinemencould not go on working with the Bay City crane.The linemen then performed "busy work",i.e.,they were "unavailable" to help install the circuitbreakers, and this continued on May 16, 1969. Jan-now, the General Electric installer on the job, com-plained that the linemen were refusing to work withthe crane, and Jannow was concerned that the cir-cuit breakers would be damaged due to their inac-tivity.On May 19, 1969, Baldwin told Spears, thelinemen foreman, to start getting the insulators upon a stand. Spears answered that he had been in-structed not to do it. Berry, business manager of theElectricalWorkers, informed the Employer that hewould not permit his men to work with the Bay Citycrane in hoisting and setting the circuit breakers.The object of the acts and conduct of Berry was toforce the Employer to utilize a crane, presumably acherry picker, that would be run by electrical work-ers for the work of hoisting and erecting air circuitbreakers rather thanutilizingthe Bay City cranerunby employees who are members of orrepresented by Operating Engineers.413D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated.In this case, as detailed previously, the originalassignmentof the operation of the disputed equip-ment was made to the operating engineers. It ap-pears that Electrical Workers claimed the work indispute for its members and informed the Employerthat it would not permit employee-members of itsunion to perform work with the Bay City crane,thereby preventing the completion of the work inaccordance with the work assignment, and causedthe employees of the Employer to stop work at thisjobsite until members of Electrical Workers sub-sequently agreed to return to work. We find there isa reasonable cause to believe that violations of Sec-tion8(b)(4)(D) have occurred, and that thedispute is properly before the Board for determina-tion under Section 10(k) of the Act.E.Merits of the DisputeB.The Work in DisputeThe work here in dispute involves the manningand operation of a crane used for hoisting anderecting air circuit breakers in a switchyard at theJ.M. Stewart Generating Station at Aberdeen,Ohio.C. The Contentionsof thePartiesOperating Engineers contends that the Employerhad the right to perform the work involved with theequipment of its own choosing, the Bay City crane,and Operating Engineers were the operators of thecrane.ElectricalWorkers asserts that there is insuffi-cient evidence to warrant a finding by the Boardthat there is reasonable cause to believe that Sec-tion 8(b)(4)(D) of the Act has been violated orthat the dispute is properly before the Board fordetermination.Hence, it requests the Board toquash the notice of hearing issued in this matterand to dismiss the charges giving rise to such noticeof hearing. Alternatively, ElectricalWorkers con-tends an award of the operations of the equipmentutilized to hoist and erect air circuit breakersshould be made to members of its union rather thanto members of Operating Engineers.Section 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to various relevantfactors, and the Board has held that its determina-tion in jurisdictional dispute cases is an act ofjudgment based on commonsense and experiencein balancing such factors.2ElectricalWorkers does not contend that theoperation of the Bay City crane should be awardedto its members, but contends it should have thework assignment of both hoisting and installing theair circuit breakers. Inherent in such contention isthat the Employer should use a lighter crane inorder that employees represented by ElectricalWorkers could operate it. Viewed in such light, it isclear that their claim that a smaller crane be util-ized was simply a method of asserting their claimfor the work. Testimony was introduced by Electri-calWorkers to the effect that members of theirunion have operated equipment to hoist and erectbreakers on similar type projects in different partsof the country. They have used equipment such as acherry picker or "hydrocrane." The record showsthat the Employer considered using such hoistingequipment as a cherry picker for the installation ofthe air circuit breakers on this project but decidedY International Associationof Machinists, Lodge No 1743, AFL-CIO (JA Jones Construction Co), 135 NLRB 1402, 1410 414DECISIONSOF NATIONALLABOR RELATIONS BOARDthat this piece of equipment was too light to per-form the work. Moreover the terrain of theswitchyard was uneven and soft, and the Employerconcluded that it would be unsafe to use a cherrypicker.A 25-ton Bay City cable-driven truck crane wasrecommended for the job on this project and theEmployer decided to rent the Bay City crane fromMcFarland. This was accomplished on the basis ofa package hourly rate which included the wages ofthe operator and oiler assigned to the crane. Asnoted above, Electrical Workers never claimed theoperation of the Bay City crane and it never offeredto supply an operator and an oiler. Although it mayhave been more economical for the Employer tohave had an electrical worker operate a cherrypicker and then perform other work when the cher-ry picker was not in use, this, in the judgment of theEmployer,would be unsafe. The Employer'sjudgment to utilize the Bay City crane was reachedafter consultation with and on the advice of com-petent equipment operators; such decision wasreasonable and was heavily influenced by the safetyfactors involved. The record shows that the workperformed by members of Operating Engineers hasbeen satisfactory.We determine that the work in dispute shall beawarded to the operating engineers, employed byHughes-Bechto13 who are represented by OperatingEngineers, but not to that union or its members.The present determination is limited to the particu-lar controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thiscase, the National Labor Relations Board makesthe following determination of dispute:1.Operatingengineersrepresented by Interna-tionalUnion of Operating Engineers, AFL-CIO,and employed by Hughes-Bechtol, Inc., are entitledto perform the tasks of operating the Bay Citycrane in connection with the installation of the aircircuit breakers at the J. M. Stewart GeneratingStation at Aberdeen, Ohio.,2.Local Union No. 317, International Brother-hood of Electrical Workers, AFL-CIO, is not enti-tled, by means proscribed by Section 8(b)(4)(D)of the Act, to force or require Hughes-Bechtol,Inc., to assign the work in dispute to employeesrepresented by the aforesaid union.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local Union No.317, International Brotherhood of Electrical Work-ers,AFL-CIO, shah notity the Regional DirectorforRegion 9, in writing, whether or not it willrefrain from forcing or requiring Hughes-Bechtol,Inc., by means proscribed by Section 8(b)(4)(D),to assign the work in dispute in a manner incon-sistent with the above determination.'As noted earlier in the Decision,Hughes-Bechtol rents the Bay Citycrane on a package basis Although the crane operator and oiler are on Mc-Farland's payroll, we find thatHughes-Bechtolis a joint employer with Mc-Farland asitappearsthat while on the job Hughes-Bechtol exercisesdirection and control over the operator and oiler